        Case 2:16-cv-01183-TC-DBP Document 301 Filed 03/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


J THOMPSON, et al., Individually and on                No.: 2:16-cv-01183-TC
Behalf of All Others Similarly Situated,

                                     Plaintiffs,       FOURTH AMENDED
                                                       SCHEDULING ORDER
         vs.

1-800 CONTACTS, INC., et al.,                          Honorable Judge Tena Campbell

                                         Defendants.   Honorable Magistrate Judge Dustin D. Pead




Error! Unknown document property name.
        Case 2:16-cv-01183-TC-DBP Document 301 Filed 03/16/20 Page 2 of 2



         This Court, having reviewed Defendant 1-800 Contacts’ Motion to Set a Briefing

Schedule, Dkt. No. 298, hereby enters this amended scheduling order:

                            Event                           Current Deadline     New Deadline

 Deadline for propounding written fact discovery           April 27, 2020      Unchanged
 Deadline for plaintiffs to file their reply in support    May 1, 2020         Unchanged
 of class certification and rebuttal
 Deadline for supplementing discovery responses            May 8, 2020         Unchanged
 under Rule 26(e)
 Plaintiffs’ and Defendant’s deadline to file any          TBD                 May 22, 2020
 Motions to exclude expert(s)
 Plaintiffs’ and Defendant’s deadline to respond to        TBD                 June 12, 2020
 Motions to exclude expert(s)
 Plaintiffs’ and Defendant’s deadline to file any          TBD                 July 2, 2020
 reply to Responses
 Fact discovery cut-off                                    July 9, 2020        Unchanged
 Plaintiffs’ initial expert reports due                    July 9, 2020        Unchanged
 Defendants’ expert rebuttal reports due                   September 8, 2020   Unchanged
 Plaintiffs’ reply reports due                             October 30, 2020    Unchanged
 Deadline for supplementation of disclosures under         Unchanged*          Unchanged
 Rule 26(a)(3)
 Expert discovery cut-off                                  December 9, 2020    Unchanged
 Deadline for filing dispositive motion(s)                 January 8, 2021     Unchanged
 Deadline for response to dispositive motion(s)            March 11, 2021      Unchanged
 Deadline for reply in support of dispositive              April 22, 2021      Unchanged
 motion(s)
 Joint pre-trial order                                     TBD                 TBD
 Trial date                                                TBD                 TBD

*Two business days before expert deposition

         IT IS SO ORDERED.

DATED: March 16th , 2020


                                                          DUSTIN B. PEAD
                                                          UNITED STATES MAGISTRATE JUDGE




Error! Unknown document property name.
